Case 2:19-cv-04618-RGK-JPR Document 204 Filed 07/27/21 Page 1lof4 Page ID #:11513

UNITED STATES DISTRICT COURT J S - 6
CENTRAL DISTRICT OF CALIFORNIA

CIVIL MINUTES - GENERAL
Case No. 2:19-cv-04618-RGK-JPR Date July 27, 2021

 

 

Title
Y.Y.G.M. SA v. Redbubble, Inc.

 

 

Present: The Honorable R.GARY KLAUSNER, UNITED STATES DISTRICT JUDGE

 

 

Joseph Remigio (not present) Not Reported N/A
Deputy Clerk Court Reporter / Recorder Tape No.
Attorneys Present for Plaintiff: Attorneys Present for Defendants:
Not Present Not Present
Proceedings: (IN CHAMBERS) Order Re: Defendant’s Motion for Judgment as a

Matter of Law [DE 185]

I. INTRODUCTION

On May 28, 2019, Y.Y.G.M. SA d.b.a. Brandy Melville (“Plaintiff”) filed a complaint against
Redbubble, Inc. (“Redbubble,” or “Defendant’”) for claims arising from the unauthorized sale of goods
bearing Brandy Melville’s trademarks through Redbubble’s website. Plaintiff's complaint alleged (1)
trademark infringement and counterfeiting under 15 U.S.C. § 1114, (2) false designation of origin under 15
U.S.C. § 1125(a), (3) common law unfair competition, (4) contributory trademark infringement, and (5)
vicarious trademark infringement.

On May 4, 2020, Defendant filed a motion for summary judgment as to all five of Plaintiff's claims.
(ECF No. 40). On July 10, 2020, the Court granted summary judgment in favor of Defendant with respect to
all of Plaintiff's claims except for Plaintiffs contributory infringement and counterfeiting claims. (ECF No.
103).

This case proceeded to a jury trial in June of 2021, after which the jury found Redbubble liable
for: (1) willful contributory counterfeiting of Plaintiff's Brandy Melville Heart Mark and LA Lightning
Mark; (2) contributory infringement of the Brandy Melville Heart Mark and LA Lightning Mark, and;
(3) contributory infringement of Plaintiff's unregistered trademarks in the “Brandy Melville” name or
other unregistered variations of the Brandy Melville name, including “Brandy LA,”
“brandymelvilleusa,” and “brandymelvilleusa.com.” (Redacted Verdict Form, ECF No. 193).

Presently before the Court is Defendant’s Motion for Judgment as a Matter of Law. (“Motion”)
(ECF No. 185). For the following reasons, the Court GRANTS in part and DENIES in part the
Motion.

 

CV-90 (06/04) CIVIL MINUTES - GENERAL Page 1 of 4
Case 2:19-cv-04618-RGK-JPR Document 204 Filed 07/27/21 Page 2of4 Page ID #:11514

UNITED STATES DISTRICT COURT J S - 6
CENTRAL DISTRICT OF CALIFORNIA

CIVIL MINUTES - GENERAL
Case No. 2:19-cv-04618-RGK-JPR Date July 27, 2021

 

 

Title
Y.Y.G.M. SA v. Redbubble, Inc.

 

Il. FACTUAL BACKGROUND

The relevant factual background is set forth in the Court’s Order of July 10, 2020. (ECF No.
103).

Il. JUDICIAL STANDARD

Under Federal Rule of Civil Procedure 50(a), “[i]fa party has been fully heard on an issue during
a jury trial and the court finds that a reasonable jury would not have a legally sufficient evidentiary basis
to find for the party on that issue, the court may: (A) resolve the issue against the party; and (B) grant a
motion for judgment as a matter of law against the party on a claim or defense that, under the controlling
law, can be maintained or defeated only with a favorable finding on that issue.”

“Judgment as a matter of law is appropriate when the evidence presented at trial permits only one
reasonable conclusion.’” Torres v. City of L.A., 548 F.3d 1197, 1205 (9th Cir. 2008) (quoting Santos v.
Gates, 287 F.3d 846, 851 (9th Cir. 2002), cert. denied by Roberts v. Torres, 556 U.S. 1183 (2009). “In
other words, ‘[a] motion for a judgment as a matter of law is properly granted only if no reasonable juror
could find in the non-moving party’s favor.’” Jd. (quoting E/-Hakem v. BJY Inc., 415 F.3d 1068, 1072
(9th Cir. 2005)). A “jury’s verdict must be upheld if it is supported by substantial evidence, which is
evidence adequate to support the jury’s conclusion, even if it is also possible to draw a contrary
conclusion.” Pavao v. Pagay, 307 F.3d 915, 918 (9th Cir. 2002). When considering a motion for

judgment as a matter of law, the court must view the evidence “‘in the light most favorable to the

nonmoving party, and all reasonable inferences must be drawn in favor of that party.”” Torres, 548 F.3d
at 1205-06 (quoting LaLonde v. County of Riverside, 204 F.3d 947, 959 (9th Cir. 2000)).

IV. DISCUSSION

After a three-day jury trial, the jury came back with a verdict for Plaintiff as to most issues.
Specifically, the jury found Redbubble liable for: (1) willful contributory counterfeiting of the Brandy
Melville Heart Mark and LA Lightning Mark; (2) contributory infringement of the Brandy Melville
Heart Mark and LA Lightning Mark, and; (3) contributory infringement of Brandy Melville’s
unregistered trademarks in the “Brandy Melville” name or other unregistered variations of the Brandy
Melville name, including “Brandy LA,” “brandymelvilleusa,” and “brandymelvilleusa.com.” (Redacted
Verdict Form, ECF No. 193).

The jury awarded Plaintiff $200,000 in statutory damages for the contributory counterfeiting of
the LA Lightning Mark, $300,000 in statutory damages for the contributory counterfeiting of the Brandy

 

CV-90 (06/04) CIVIL MINUTES - GENERAL Page 2 of 4
Case 2:19-cv-04618-RGK-JPR Document 204 Filed 07/27/21 Page 30f4 Page ID #:11515

UNITED STATES DISTRICT COURT J S - 6
CENTRAL DISTRICT OF CALIFORNIA

CIVIL MINUTES - GENERAL
Case No. 2:19-cv-04618-RGK-JPR Date July 27, 2021

 

 

Title
Y.Y.G.M. SA v. Redbubble, Inc.

 

Melville Heart Mark, and a combined $20,000 for contributory trademark infringement of the LA
Lightning Mark, Brandy Melville Heart Mark, and Plaintiff's unregistered Marks.

Redbubble moves for judgment as a matter of law as to all of Plaintiff's claims. Having read and
considered Redbubble’s Motion, Plaintiff's Opposition thereto, (ECF No. 199), and Redbubble’s Reply
in support, (ECF No. 202), the Court GRANTS in part and DENIES in part the Motion.

Specifically, the Court GRANTS judgment in favor of Redbubble on Plaintiff's claim for
contributory counterfeiting of the Brandy Melville Heart Mark and DENIES the Motion in all other
respects.

“A counterfeit is a spurious mark which is identical with, or substantially indistinguishable from,
a registered mark.” UL LLC v. Space Chariot Inc., 250 F. Supp. 3d 596, 608 (C.D. Cal. 2017). The
Lanham Act prohibits a counterfeit mark from being used “in connection with the sale, offering for sale,
or distribution of goods or services.” 15 U.S.C. § 1116(d)(1)(A). “Section 1116(d) requires that the mark
in question be (1) a non-genuine mark identical to the registered, genuine mark of another, where (2) the
genuine mark was registered for use on the same goods to which the infringer applied the mark.” Lozis
Vuitton Malletier, S.A. v. Akanoc Sols., Inc., 658 F.3d 936, 946 (9th Cir. 2011).

“{C]ounterfeiting is the ‘hard core’ or ‘first degree’ of trademark infringement that seeks to trick
the consumer into believing he or she is getting the genuine article, rather than a ‘colorable imitation.’”
Gucci Am., Inc. v. Guess?, Inc., 868 F. Supp. 2d 207, 242 (S.D.N.Y. 2012) (citing McCarthy on
Trademarks and Unfair Competition § 25:10 (Sth ed.)). “For this reason, courts have uniformly applied
this provision to products that are stitch-for-stitch copies of those of another brand.” Jd.; cf Coach, Inc.
v. Asia Pac. Trading Co., 676 F. Supp. 2d 914, 923-24 (C.D. Cal. 2009) (rejecting statutory damages
where the plaintiff's mark was registered for use on “sunglass cases” but the counterfeited marks were
affixed to “sunglasses”).

Here, Plaintiff failed to present evidence of products that bore a spurious Brandy Melville Heart
Mark and were offered for sale on Redbubble.com that were remotely similar to products that Plaintiff
offered for sale, let alone “‘stitch-for-stitch copies” of Plaintiff's products. The Court therefore concludes
that the evidence presented at trial permits only one reasonable conclusion—Plaintiff failed to establish
that Redbubble is liable for contributory counterfeiting of the Brandy Melville Heart Mark.

Redbubble also argues that Plaintiff failed to establish that Redbubble contributorily
counterfeited the LA Lightning Mark. This argument fails. At trial, Plaintiff put on evidence adequate to

 

CV-90 (06/04) CIVIL MINUTES - GENERAL Page 3 of 4
Case 2:19-cv-04618-RGK-JPR Document 204 Filed 07/27/21 Page 4of4 Page ID #:11516

UNITED STATES DISTRICT COURT J S - 6
CENTRAL DISTRICT OF CALIFORNIA

CIVIL MINUTES - GENERAL
Case No. 2:19-cv-04618-RGK-JPR Date July 27, 2021

 

 

Title
Y.Y.G.M. SA v. Redbubble, Inc.

support the jury’s conclusion as to the LA Lightning Mark. (See, e.g., Trial Exhibit 222, ECF No. 199-
21).

Finally, Redbubble argues that Plaintiff failed to sufficiently show common-law mark rights:
failed to introduce evidence sufficient to show that any alleged direct infringements are not aesthetically
functional; failed to show likelihood of confusion of any type, and: failed to show that Redbubble is
subject to contributory liability generally. (Motion at 13—20).! The Court finds none of these arguments
persuasive. “A motion for a judgment as a matter of law is properly granted only if no reasonable juror
could find in the non-moving party’s favor.” E/-Hakem, 415 F.3d at 1072. Here, the evidence put on at
trial was adequate to support the jury’s conclusion as to all the points that Defendant disputes.

V. CONCLUSION

For the foregoing reasons, the Court GRANTS in part and DENIES in part Defendant’s
Motion.

Specifically, the Court GRANTS the Motion as to the jury’s verdict for contributory
counterfeiting of the Brandy Melville Heart Mark and DENIES the Motion in all other respects. The
Court hereby ENTERS JUDGMENT for Defendant on Plaintiffs claim for contributory counterfeiting
of the Brandy Melville Heart Mark and reduces the jury verdict of $520,000 to $220,000. The jury’s
verdict is otherwise upheld.

IT IS SO ORDERED.

 

Initials of Preparer

 

 

1 Redbubble raised several additional arguments in pages 21 through 24 of its Motion. However,
because Redbubble’s Motion exceeded this Court’s 20-page limit, the Court declines to consider those
arguments raised after page 20.

CV-90 (06/04) CIVIL MINUTES - GENERAL Page 4 of 4
